Name: 81/80/EEC: Commission Decision of 26 January 1981 on the granting of financial assistance in the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-04

 Avis juridique important|31981D008081/80/EEC: Commission Decision of 26 January 1981 on the granting of financial assistance in the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic) Official Journal L 057 , 04/03/1981 P. 0031 - 0031****( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . ( 2 ) OJ NO L 44 , 17 . 2 . 1981 , P . 20 . COMMISSION DECISION OF 26 JANUARY 1981 ON THE GRANTING OF FINANCIAL ASSISTANCE IN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( WALES ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/80/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ), WHEREAS FINANCIAL ASSISTANCE WAS GRANTED TO SUB- PROGRAMMES PROVIDED FOR IN THE SPECIAL PROGRAMME FOR WALES UNDER COMMISSION DECISION 81/25/EEC ( 2 ); WHEREAS A PORTION OF THIS FINANCIAL ASSISTANCE , AMOUNTING TO 92.1 MILLION EUA , HAS BEEN CHARGED TO CREDITS MADE FOR THIS PURPOSE IN THE 1980 BUDGET ; WHEREAS THE BALANCE OF THIS FINANCIAL ASSISTANCE , AMOUNTING TO 58.4 MILLION ECU , SHOULD BE THE SUBJECT OF A DECISION AS SOON AS CREDITS BECOME AVAILABLE ; WHEREAS THE BUDGET FOR 1981 HAS BEEN ACCEPTED AND CREDITS ARE THEREFORE AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE AMOUNTING TO 58.4 MILLION ECU , WHICH IS IN ADDITION TO THE SUM OF 92.1 MILLION EUA ALREADY GRANTED TO SUB-PROGRAMMES UNDER DECISION 81/25/EEC , IS HEREBY GRANTED TO THE SAME SUBPROGRAMMES PROVIDED IN THE SPECIAL PROGRAMME FOR WALES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 26 JANUARY 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION